Citation Nr: 0920415	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  04-38 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from May 1970 to 
March 1973.  The Veteran also had an additional period of 
service from March 1973 to November 1973 from which he 
received an "other than honorable" discharge. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Video Conference hearing before 
the undersigned Veterans Law Judge in May 2006.  A transcript 
of the hearing is associated with the claims file. 

A review of the record discloses that the Veteran appears to 
have raised the issue of entitlement to service connection 
for an acquired psychiatric disorder other than PTSD.  As 
this matter has not been developed and adjudicated by RO, it 
is referred to the RO for appropriate action.

In July 2006, the Board remanded this case for further 
development.


FINDINGS OF FACT

1.	The Veteran did not engage in combat.

2.	The record does not include credible supporting evidence 
for the Veteran's claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); see 73 Fed. 
Reg. 23353 (Apr. 30, 2008) (amends the provisions of 38 
C.F.R. § 3.159(b) to remove the "fourth element" of the 
notice requirement from the language of that section).  VCAA 
requires that a notice in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 
Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
a February 2004 letter.  This letter informed the Veteran of 
the types of evidence not of record needed to substantiate 
his claims and also informed him of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present case, the Veteran was provided with Dingess notice in 
a March 2006 letter.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment and personnel 
records, Social Security Administration (SSA) records, VA 
treatment records, and statements of the Veteran, his wife, 
and his representative have been associated with the record.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

According to 38 C.F.R. § 3.304(f), service connection for 
PTSD requires: (1) medical evidence diagnosing the condition 
in accordance with § 4.125(a) (i.e., DSM-IV), (2) a link, 
established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of a 
stressor in service, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined the Veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  If the evidence establishes the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where, conversely, a determination is made that the Veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the Veteran's lay 
testimony alone will not be sufficient to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, in these situations, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies his testimony or statements as 
to the occurrence of the claimed stressor.  See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD after the fact does not suffice to 
verify the occurrence of the claimed in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Analysis

The first element of a PTSD service connection claim is a 
medical diagnosis of PTSD.  38 C.F.R. § 3.304(f).  The 
Veteran's service treatment records do not show a PTSD 
diagnosis in service.  However, he was diagnosed with PTSD in 
October 2003 by a VA doctor.  Private medical records from 
March 2004 confirm this diagnosis.

The third requirement is credible supporting evidence that 
the claimed in-service stressor occurred.  The Veteran's DD 
Form 214 shows no awards indicative of combat and his 
military occupational specialty (MOS) was motor transport 
operator.  Therefore the Veteran's claimed stressors must be 
corroborated by evidence other than his own lay testimony.  
See Doran v. Brown, 6 Vet. App. 283, 289 (1994).

In this case, the Veteran's claimed stressors are (1) 
multiple attacks by mortar and small arms fire while in 
Vietnam; (2) multiple ambushes while travelling through the 
An Khe Pass ("Ambush Alley"); (3) killing children who 
approached the truck convoys; and (4) transporting wounded 
and dead soldiers from medical evacuation helicopters.

With regards to the Veteran's claim regarding his unit being 
under fire in Vietnam (item 1) and multiple ambushes while 
travelling through Ambush Alley (item 2), the U.S. Army and 
Joint Services Records Research Center (JSRRC) was unable to 
verify the Veteran's account.  The Veteran testified that he 
was in Vietnam from July 1971 to November 1971.  The Veteran 
states that the unit suffered several injuries and some 
fatalities, but he is unaware of the names of the soldiers 
killed.  According to the Veteran's service records, he was 
in Vietnam from December 1971 to June 1972.  He was stationed 
with the 512th Transportation Company from December 1971 to 
February 1972, the 359th Transportation Company from February 
1972 to March 1972, and the 19th Supply and Service Company 
from March 1972 until June 1972.  According to the Department 
of the Army's Unit Citation and Campaign Participation Credit 
Register, pamphlet 672-3, these units did not receive any 
citations during the time period that this Veteran was 
attached to them.  In February 2009, the JSRRC responded to 
VA's records request, noting that neither they not the 
National Archives and Records Administration (NARA), College 
Park, Maryland, had records on file for the units of 
assignment for the Veteran.  Likewise, they had no records 
available which document any attacks on Phu Tai or convoy 
incidents during 1971 and 1972 that involve any unit of the 
Veteran.  Operational Report-Lessons Learned (OR-LL) for the 
period ending April 1971 did document enemy rocket and mortar 
attacks at Phu Cat and Qui Nhon from January 1971 to April 
1971, but no records of further attacks in 1971 or 1972.  At 
the time of the documented attacks in 1971, the Veteran was 
stationed in Europe.  Therefore, credible supporting evidence 
that the claimed in-service stressor occurred has not been 
obtained.

The Veteran's claims that he shot children who approached his 
truck (item 3) and that he transported wounded and dead 
soldiers (item 4), are anecdotal in nature and therefore not 
researchable since the Veteran does not allege that any 
report was made of these incidents.  See Cohen v. Brown, 10 
Vet. App. 128, 134 (1997) ("Anecdotal incidents, although 
they may be true, are not researchable.  In order to be 
researched, incidents must be reported and documented.").  
Therefore, this stressor has not been verified.  The Board 
does not question the Veteran's veracity, but given the 
unverifiable anecdotal nature of the claimed stressors, 
credible supporting evidence that the claimed in-service 
stressor occurred cannot be obtained.  Thus, element (3) 
cannot be satisfied.  

Therefore, service connection for PTSD cannot be established.  
In reaching this decision, the Board has determined that 
application of the benefit-of-the-doubt doctrine is not 
applicable because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


